                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

AUSTIN ADAMS                                                                        PLAINTIFF

V.                                                                NO. 1:19-CV-123-DMB-DAS

TODD TURNER, et al.                                                              DEFENDANTS


                                            ORDER

       On July 23, 2019, the Clerk of the Court, on Austin Adams’ motion, entered a default

against Prentiss County, Mississippi. Docs. #7, #9. Adams moved for a default judgment

against Prentiss County the same day. Doc. #10. On July 25, 2019, Adams filed a motion to

withdraw the motion for default judgment and to set aside the Clerk’s entry of default,

representing:

       Plaintiff’s counsel has spoken with the Defendant’s attorney about [the default] and
       defense counsel has provided good cause as to why an Answer was not filed by
       Prentiss County. Apparently, the process server failed to serve a copy of the
       complaint along with the summons.

Doc. #12 at 2.

       Upon consideration, the motion [12] is GRANTED. The July 23 entry of default [9] is

SET ASIDE and the July 25 motion for default judgment [10] is deemed WITHDRAWN and

shall be terminated by the Clerk of the Court.

       SO ORDERED, this 26th day of July, 2019.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
